               Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 1 of 12




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com


United States District Court
Southern District of New York                                    7:21-cv-00002

Steven Beers, individually and on behalf of
all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

Mars Wrigley Confectionery US, LLC,
                                Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.      Mars Wrigley Confectionery US, LLC (“defendant”) manufactures, labels, markets

and sells ice cream bars purporting to be covered in milk chocolate under the Dove brand

(“Product”).

       2.      The relevant front label representations include “Silky Smooth,” “Dove Bar,”

“[Vanilla Ice Cream] with Milk Chocolate,” several chunks of chocolate and a bar being dipped

into milk chocolate.
            Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 2 of 12




       3.    The unqualified, prominent and conspicuous representations of the Product as “Milk

Chocolate” is false, deceptive and misleading because the “chocolate” portion of the ice cream bar

contains ingredients consumers do not expect in chocolate – vegetable oil.


                                                2
              Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 3 of 12




        4.    Chocolate is made from cacao beans, which are not consumed by themselves – they

are subject to fermentation, drying and roasting, which produces cacao nibs.

        5.    The nibs are then ground to produce cocoa mass or chocolate liquor, which is

separated into components of cocoa solids and cocoa butter.

        6.    Consumers want chocolate in chocolate products to come from a real source (i.e.,

from cacao beans.

        7.    Chocolate provides greater satiety and a creamy and smooth mouthfeel compared to

other ingredients which substitute for chocolate, like vegetable oils.

        8.    Vegetable oils provide less satiety than chocolate, a waxy and oily mouthfeel and

leave an aftertaste.

        9.    Cocoa butter makes up about one-fourth of chocolate but costs more than three times

as much as vegetable oil.

        10.   However, the taste of chocolate only from cacao beans is significantly different than

when made from cacao beans and vegetable oils, since even a small amount of vegetable oil

changes the mouthfeel from creamy and smooth to waxy and oily.

        11.   This taste sensation is the opposite of what consumers expect from a food labeled as

“milk chocolate.”

        12.   Numerous studies have indicated that chocolate may be beneficial to the heart and

arteries because of flavonoids, plant compounds from the cacao bean that contain antioxidants.

        13.   These flavonoids are activated when the cacao bean is transformed into cocoa butter.

        14.   Additionally, cocoa butter does not raise cholesterol or have any artery-clogging

trans-fats which are present in vegetable oils

        15.   Though cocoa butter and vegetable oils both contain fat, the fat in cocoa butter is




                                                 3
                 Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 4 of 12




unsaturated and relatively healthy for the heart, in contrast to saturated fats in vegetable oils.

           16.    Consumption of vegetable oils is linked to numerous health problems, like increased

chances of heart disease.

           17.    Cocoa butter consumption in chocolate does not raise the levels of cholesterol the

way vegetable oils do.

           18.    According to “Adulteration – The Dark World of ‘Dirty’ Chocolate,” “mixing

unnatural ingredients with chocolate – with the intent of extending the quantity of raw product and

defrauding customers – has a long history.”1

           19.    The technical name for a blend cacao ingredients with vegetable oils is a “chocolate

compound,” where chocolate liquor is replaced with cocoa powder, and cocoa butter with

vegetable oil.

           20.    Since consumers were constantly being misled by chocolate products that contained

lower quality ingredients, standards exist to prevent this practice, without disclosing it prominently

to consumers.

           21.    This means consumers can trust a representation of “milk chocolate” to contain

chocolate ingredients (chocolate liquor) without vegetable oils. See 21 C.F.R. § 163.13(c).

           22.    The other ingredients in milk chocolate include cacao fat, sweeteners and dairy

ingredients like milk, but not vegetable oils. 21 C.F.R. § 163.124(b).

           23.    Vegetable oils can be combined with chocolate, but because its addition

fundamentally changes the nature of the food, the front label is required to disclose this, i.e., “milk

chocolate and vegetable [palm/soy/coconut] oil coating.” 21 C.F.R. § 163.155(c).

           24.    These requirements prevented foods from being labeled as “milk chocolate” if they



1
    Chapter 47 in Chocolate – History, Culture, Heritage.


                                                            4
                 Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 5 of 12




contained ingredients which substituted for chocolate.

           25.    The average consumer spends fifteen seconds deciding to purchase a specific

product, and consistent, truthful labeling gives them confidence to make quick buying decisions.

           26.    Over ten years ago in response to a proposal to modify the chocolate standards to

allow vegetable oils, industry leader Mars Wrigley was adamant in its opposition:

           At Mars, the consumer is our boss, and American consumers are passionate about
           chocolate. They don’t want anyone to change the chocolate they’ve enjoyed for
           generations…As a privately held company, we have the freedom to invest in the
           highest quality chocolate and deliver what consumers want.2

           27.    This opinion is consistent with a consumer survey of over four hundred Americans

across demographic groups.

           28.    Roughly sixty-five (65) percent of respondents, when viewing the term “Milk

Chocolate” on the front label, expected the Product would only contain chocolate and not contain

any vegetable oils.

           29.    These consumers will not feel they need to double check the ingredient list because

there is no ambiguity.

           30.    The lack of any front label qualifying terms gives them the impression that milk

chocolate means what it says – no vegetable oil ingredients.

           31.    However, the front label representations are misleading and at best, a “half-truth,”

because the chocolate contains ingredients not found in real chocolate – “Coconut Oil.”




2
    Mars US Announces Support for Current Chocolate Standard of Identity, Press Release, September 17, 2007.


                                                         5
             Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 6 of 12




              INGREDIENTS:…COATING: MILK CHOCOLATE (SUGAR,
              COCOA BUTTER, SKIM MILK, CHOCOLATE, LACTOSE,
              MILKFAT, SOY LECITHIN, ARTIFICIAL FLAVOR),
              SEMISWEET     CHOCOLATE     (SUGAR, CHOCLATE,
              CHOCOLATE PROCESSED WITH ALKALI, COCOA BUTTER,
              MILKFAT, SOY LECITHIN, NATURAL AND ARTIFICIAL
              FLAVORS), COCONUT OIL, PALM OIL.

       32.    Defendant’s ingredient list identifies the “milk chocolate” as “Coating,” which

means it knows the front label should not state “milk chocolate.”

       33.    Though the “Coating” contains milk chocolate and semisweet chocolate, it includes

coconut oil and palm oil.

       34.    Chocolate provides greater satiety and a creamy and smooth mouthfeel, compared to

vegetable oils like coconut and palm oils, which provide less satiety, a waxy and oily mouthfeel

and leave an aftertaste.

       35.    Chocolate also provides health benefits and at a minimum, does not provide the

negative health effects associated with vegetable oils.

       36.    The presence of chocolate is understood by consumers to mean a food does not

contain vegetable oils, and has a material bearing on price and consumer acceptance of the Product.

       37.    Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

       38.    The Product is sold for a price premium compared to other similar products, no less

than $6.49 for pack of three, higher than it would otherwise be sold for absent the misleading



                                                 6
               Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 7 of 12




representations.

                                      Jurisdiction and Venue


         39.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

         40.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

         41.   Plaintiff Steven Beers is a citizen of New York.

         42.   Defendant Mars Wrigley Confectionery US, LLC is a Delaware limited liability

company with a principal place of business in Hackettstown, Warren County, New Jersey and

though at least one member of Defendant is a citizen of New York, upon information and belief,

at least one member of defendant is not a citizen of New York.

         43.   “Minimal diversity” exists because plaintiff Steven Beers and defendant are citizens

of different states.

         44.   Upon information and belief, sales of the Product and statutory and other monetary

damages, exceed $5 million during the applicable statutes of limitations, exclusive of interest and

costs.

         45.   Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred here – plaintiff’s purchase of the Product.

         46.   Venue is further supported because many class members reside in this District.

                                                Parties

         47.   Plaintiff Steven Beers is a citizen of Mahopac, Putnam County, New York.

         48.   Defendant Mars Wrigley Confectionery US, LLC is a Delaware limited liability



                                                 7
             Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 8 of 12




company with a principal place of business in Hackettstown, New Jersey, Warren County.

       49.    During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within his district and/or State in reliance on the representations of the

Product.

       50.    Plaintiff bought the Product at one or more locations, including 7-Eleven, 3650 Lee

Blvd, Jefferson Valley, NY 10535, during summer 2020, among other times.

       51.    Plaintiff bought the Product at or exceeding the above-referenced price because he

liked the product for its intended use and consumption and relied upon the representations the

Product contained chocolate and not vegetable oils..

       52.    Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

       53.    The Product was worth less than what Plaintiff paid for it and he would not have paid

as much absent Defendant's false and misleading statements and omissions.

       54.    Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labeling is consistent with its composition.

                                          Class Allegations


       55.    The class will consist of all purchasers of the Product who reside in New York during

the applicable statutes of limitations.

       56.    Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

       57.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       58.    Plaintiff's claims and basis for relief are typical to other members because all were



                                                 8
               Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 9 of 12




subjected to the same unfair and deceptive representations and actions.

       59.     Plaintiff is an adequate representative because his interests do not conflict with other

members.

       60.     No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       61.     Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       62.     Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       63.     Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”) §§ 349 & 350
                                     (Consumer Protection Statutes)

       64.     Plaintiff incorporates by reference all preceding paragraphs.

       65.     Plaintiff and class members desired to purchase a product which contained chocolate

and did not have vegetable oils.

       66.     Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       67.     Defendant misrepresented the Product through its statements, omissions, ambiguities

and actions.

       68.     Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       69.     Plaintiff incorporates by reference all preceding paragraphs.

       70.     Defendant misrepresented the Product.



                                                   9
             Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 10 of 12




       71.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience in the sale of the product type.

       72.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       73.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       74.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                               Fraud


       75.    Plaintiff incorporates by reference all preceding paragraphs.

       76.    Defendant misrepresented the attributes and qualities of the Product.

       77.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product’s inclusion of vegetable oils, when it knew not doing so would mislead consumers.

       78.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       79.    Plaintiff incorporates by reference all preceding paragraphs.

       80.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.




                                                 10
            Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 11 of 12




                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: January 1, 2021
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                                11
            Case 7:21-cv-00002 Document 1 Filed 01/01/21 Page 12 of 12




7:21-cv-00002
United States District Court
Southern District of New York

Steven Beers, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


Mars Wrigley Confectionery US, LLC,


                                          Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 268-7080
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 1, 2021
                                                                             /s/ Spencer Sheehan
                                                                              Spencer Sheehan
